Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
Priority
The application is a continuation of the prior application 15809493 filed on 11/10/2017 which is a continuation of prior application 14764318 filed on 7/29/2015 which is a continuation of PCT application filed on 1/22/2014 which takes the priority of provisional application filed on 2/5/2013. 

Response to Amendment
Claims 1 and 11 are amended. Claims 1-15 are presented for examination. 

Response to Arguments
Applicant’s arguments filed on 3/23/2021  have been considered. Although in light of amendments a new ground(s) of rejection been given over Huan ( Real-time Audio Error Concealment Method Based on Sinusoidal Model) and further in view of Kamil ( Importance of the Dynamic Range of an Analysis Window Function for Phase-only and Magnitude-only Reconstruction of Speech) and further in view of Florencio ( US Pub:  20050055204 ) 

Applicant argues on remark page 2 “The Office Action on page 6 concedes that Huan fails to disclose the recitations of "phase shifting while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k." However, the Office Action relies on Kamil for these recitations, referring to section 2, stating: 
retain only the magnitude information while shifting the phase, Under 2. ANALYSIS-MODIFICATION-SYNTHESIS PROCEDURE). Section 2 of Kamil describes the main aim of Kamil is to determine the relative contribution that the magnitude and phase spectra provide towards speech intelligibility. An analysis modification-synthesis (AMS) procedure is used to determine the relative contribution where the speech signal is divided into overlapped frames of small duration. The frames are then windowed using an analysis window, wa(t), followed by Fourier analysis, and spectral modification where only the magnitude or phase information of each frame is retained.  Kamil describes two methods for removing the phase spectrum information in section 2 of Kamil when only the magnitude is retained to determine the relative contribution of magnitude towards speech intelligibility. In the first approach, the phase spectrum values for each frame are set to zero at short window durations. In the second approach, the phase spectrum values are randomized for each frame at short window durations. Setting a phase spectrum value to zero while retaining magnitude information fails to disclose or suggest an interval Mk around a sinusoid k, much less the recitations of "shifting a phase of all spectral coefficients in the prototype frame included in an interval Mk around a sinusoid k by the phase shift Ok while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k." However Huan teaches the concept of shifting the phase, what Huan does not mention is retaining the magnitude, one ordinary skill in the art 
Sˆ(f, t) = |S(f, t)|             
                 
                
                    
                        e
                    
                    
                        j
                        ϕ
                    
                
            
        
Here the signal will be shifted by random phase in a particular interval ( short term transform) , and Huan teaches the concept of phase shifting by             
                
                    
                        O
                    
                    
                        k
                    
                
            
        . 
Kamil is relied for the concept of retaining the magnitude, and Kamil teaches , for generation of magnitude-only stimuli we retain only the magnitude information of each frame b. The main aim of this study is to determine the relative contribution that the magnitude and phase spectra provide towards speech intelligibility. Refer to 4.1. The intelligibility of the MOZP ( magnitude only zero phase)  stimuli is consistently high and does not depend on the dynamic range of the analysis window. Further it is found that to reconstruct the lost frame phase needs to be adjusted. 
Applicant further argues “Furthermore, a person of ordinary skill in the art after reading Kamil would be led to either setting the phase spectrum values to zero or randomizing the phase spectrum values for all of the prototype frame. Applicant respectfully submits that the person ordinary skill in the art would be led away from the recitations of "shifting a phase of all spectral coefficients in the prototype frame included in an interval Mk around a sinusoid k by the phase shift Ok while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k." Furthermore, the Office Action asserts that "it would have been obvious having the teachings of Huan to further include the concept of Kamil before effective filing date since for dynamic range the retaining of magnitude provided more intelligible signal (Conclusion, Kamil)." (Office Action p. 6.) 
ave a motivation to combine accompanied by a reasonable expectation of success. See, Manual of Patent Examining Procedure (MPEP), Section 2143.02(I), which states: "Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success." The cases cited in MPEP 2143.02 are all from before 2008. Further clarifications have been provided by the Courts since 2008.” However as reason cited by Kamil -  Refer to 4.1. The intelligibility of the MOZP ( magnitude only zero phase)  stimuli is consistently high and does not depend on the dynamic range of the analysis window. Further it is found that to reconstruct the lost frame phase needs to be adjusted, It would have been obvious having the teachings of Huan to further include the concept of Kamil before effective filing date since for dynamic range the retaining of magnitude provided more intelligible signal – Conclusion cited in Kamil which is in light of The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determination.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-15  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Huan ( Real-time Audio Error Concealment Method Based on Sinusoidal Model) and further in view of Kamil ( Importance of the Dynamic Range of an Analysis Window Function for Phase-only and Magnitude-only Reconstruction of Speech) and further in view of Florencio ( US Pub:  20050055204 ) 

Regarding claim 1, Huan teaches a frame loss concealment(synthesis for error concealment for the lost frames, Abstract, Fig 1)  method, wherein a segment from a previously received or reconstructed audio signal is used as a prototype frame in creating a substitution frame for a lost audio frame ( Fig 2- reconstruction of  a frame, which was previously generated as a encoded frame, Fig 1), the method comprising: transforming the prototype frame into a frequency domain( the FFT is applied to the window signal, Sec 2.1, right col , Page 23, Fig 1);4834-7471-6499, v 1 27 applying a sinusoidal model to the prototype frame in the frequency domain to identify a ( the estimation of sinusoidal model parameters is typically accomplished through peak picking using an analysis of the samples by STFT....wherein the spectral peaks are picked by finding the frequency component, 2.1, Page 23, left Col); determining a phase shift Ok for the at least one sinusoidal component( phase shift is calculated based on formula (2), Para 24, left col); shifting a phase of all spectral coefficients in the prototype frame included in an interval Mk around a sinusoid k by the phase shift Ok ( adjustment of the frequency and phase, Page 24, left col; ( if the number of samples between the start of the analysis model and the start of the lost frame is M, then the phase adjustment for the ith frequency component is given by eq 2, Page 24, left col); and creating the substitution frame by performing an inverse frequency transform of a frequency spectrum of the prototype frame after phase shifting the spectral components in the prototype frame  (An inverse FFT (IFFT) is performed to generate the time-domain waveform. The synthesized signal is scaled by the windowing scaling factor is given by eq 3, Page 24, left Col ;  the reconstructed waveform is to fill the lost frame, 2.1, Page 24, left Col) 

Huan does not explicitly teaches the concept of phase shifting while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k,
However  Kamil teaches of phase shifting while retaining a magnitude of the spectral coefficients in the prototype frame included in the interval Mk around the sinusoid k ( retain only the magnitude information while shifting the phase, Under 2. ANALYSIS-MODIFICATION-SYNTHESIS PROCEDURE) 

Huan modified by Kamil does not explicitly teaches the wherein phases of spectral coefficients that are not phase shifted are randomized and the spectral coefficients that are not phase shifted include spectral coefficients in a gap between two intervals in the interval Mk wherein intervals k=1...K of interval Mk are non-overlapping 
However Florencio teaches wherein phases of spectral coefficients that are not phase shifted are randomized and the spectral coefficients that are not phase shifted include spectral coefficients in a gap between two intervals in the interval Mk wherein intervals k=1...K of interval Mk are non-overlapping (zero padding the signal in a difference portion, Para 0115, 0119, and randomizing the zero padded part of the frame, Para 0119-0120, Fig 4 and Fig 7; wherein the frames can be consecutive frame or overlapping frames, -  in a typical case, a 20 ms frame may be divided into 4 sub-frames or segments of 5 ms each, or alternately, into potentially overlapping sub-frames, Para 0029 so here frame can be non overlapping frames as a typical case )  
It would have been obvious having the teaching of Huan and Kamil to further include the concepts of Florencio  before effective filing date since randomizing the phase is a known concept, and inserting in a gap where the interval has a gap to stretch or to fill by this method to get a desired signal 

Regarding claim 2, Huan as above in claim 1, teaches wherein the phase shift Ok depends on a sinusoidal frequencyfk and a time shift between the prototype frame and the lost audio frame ( eq 2, Pge 24, left col) 

Regarding claim 3, Huan as above in claim 1, teaches  wherein at least one of transforming, applying, calculating, phase shifting, and/or creating is performed by a processor, the method further comprising: providing by the processor an audio signal for speaker playback (Inherent from -- we apply the proposed method to MPEG-2 AAC decoder and the complexity of the EC module is comparative to the optimized version of decoder. With the improved audio quality and no-extra delay and comparative implementation complexity, the error concealment method proposed is applicable for the real-time cable or wireless networks, Conclusion, Page 27),, wherein the audio signal is 5 provided using the substitution frame( substituting the lost frames, left col, Second Para, Page 22)

Regarding claim 4, Huan as above in claim 1, teaches the substitution frame in place of the lost audio frame to reduce audible impact of the lost audio frame (reconstructing the lost and inherently reconstruction the lost from will reduce the audible impact, Abstract) 

Regarding claim 5, Huan modified by Kamil as above in claim 1, teaches providing a decoded and reconstructed audio signal for speaker playback, wherein the decoded and reconstructed audio signal is provided using the substitution frame and the previously received or reconstructed audio signal; and transmitting the decoded and reconstructed audio signal through output circuitry towards a speaker for the speaker playback ( inherent- audio qualities, Fig 4-5, 3.1 Recording) 
 
( inherent- audio qualities, Fig 4-5; speaker, 3.1 Recording 5. Conclusion ) 

Regarding claim 7, Huan modified by Kamil as above in claim 1, teaches receiving the segment from the previously received or reconstructed audio signal through an input circuit, and output the substitution frame through an output circuit toward an electronic device have a loudspeaker for playback through the loudspeaker ( inherent- audio qualities, Fig 4-5, 3.1 Recording, 5. Conclusion) 


Regarding claim 8, Huan as above in claim 1, teaches replace the lost audio frame with the substitution frame in the previously received or reconstructed audio signal, output the substitution frame and the previously received or reconstructed audio signal towards storage ( storing, 3.2. The implementation complexity) 

Regarding claim 9, Huan as above in claim 1, teaches wherein identifying of the frequency of the at least one sinusoidal component further involves identifying frequencies in a vicinity of peaks of a spectrum related to a frequency domain transform used to transform the prototype frame ( the estimation of the sinusoidal parameters are accomplished by peak picking through the analysis of the samples by STFT, Sec 2.1,Page 23, left col; if the window length can’t be enlarged to enhance the frequency resolution, inter-peak compensation maybe required. Besides picking peak the peak neighbors are kept with an attenuation of the fixed factor while the other DFT coefficients are zeroed, Page 23, right col,- Page 24, left col line 1-5 , Fig 1)


Regarding claim 11, arguments analogous to claim 1, are applicable. 
Regarding claim 12, arguments analogous claim 2, are applicable. 
Regarding claim 13, arguments analogous claim 6, are applicable. 
Regarding claim 14, arguments analogous claim 7, are applicable. 

Regarding claim 15, Huan modified by Kamil and Veldhuis as above in claim 11, teaches  audio decoder comprising the apparatus according to claim 11( decoder, Abstract)

Claim 10 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Huan ( Real-time Audio Error Concealment Method Based on Sinusoidal Model) and further in view of Kamil ( Importance of the Dynamic Range of an Analysis Window Function for Phase-only and Magnitude-only Reconstruction of Speech) and further in view of Florencio ( US Pub:  20050055204 )  and further in view of Ramo ( US Pub: 20050091041) 

Regarding claim 10, Huan as above in claim 1, mentions enhance the frequency resolution, 2.1. The modified sinusoidal model but does not explicitly teaches identifying of the frequency of the at least one sinusoidal component is performed with higher resolution than a frequency resolution used in transforming the prototype frame 
A high-resolution Discrete Fourier transform (DFT) is then taken from the windowed signal. For voiced speech the window length should be at least two and one-half times the average pitch period in order to achieve the desired DFT resolution. To determine the frequency of each sinusoidal component, simple peak picking algorithm for the DFT amplitude spectrum is typically used. The amplitude and phase of each sinusoid is then obtained by sampling the high-resolution DFT at these frequencies, Para 0013) 
It would have been obvious having the teachings of Huan and Kamil and Florencio to further include the concept of Ramo at the time of invention so that optimal sinusoid can be used to reconstruct ( Abstract, Ramo) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674